DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/691,133 filed November 21, 2019.  Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019 has been considered by the examiner.

Drawings
The drawings received on November 21, 2019 are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In line 10 on page 7 “engaged, and transmits at least no substantial torque” should read -- disengaged, and transmits no substantial torque--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the flow passage on the flow-guiding element" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,964,329 (Kawaguchi).
 Regarding claim 1, Kawaguchi discloses a clutch arrangement (1) comprising: a clutch housing (3); a clutch unit (23) having clutch elements (34, 35); at least two pressure chambers (A, B, C) which are provided in the clutch housing, a first pressure chamber (C) configured to exert a load on a clutch piston (21) and a second pressure chamber (A) configured to at least accommodate the clutch elements of the clutch unit and for feeding fluid for cooling the clutch elements; at least one first clutch element (34) connected to a first clutch element carrier (31); and at least one second clutch element (35) connected to a second clutch element carrier (32 in Figs. 1, 2 and 4 or 132 in Fig. 5), wherein the first clutch element carrier is configured to accommodate the clutch piston and the second clutch element carrier (132) is configured to exert load on a torsional vibration damper (60, see Fig. 5 and column 9, line 56 to column 10, line 20) and for radially enclosing (the radially inner portion of) the clutch unit over at least a part of its axial extent length, wherein the clutch piston is equipped with a flow passage (21e, best seen in Fig. 2) for forming a flow connection between the at least two pressure chambers, and the first clutch element carrier has a flow passage (gap G1, see Fig. 3 and column) which interacts with a flow-guiding element (holes 32c, see Fig. 2 and column 7, lines 25-27 and column 8, lines 55; and/or gap G2, see Fig. 4 and column 9, lines 8-15 ) provided on the second clutch element carrier, which flow-guiding element is oriented relative to the flow passage of the first clutch element carrier at an angle (θ, see Fig. 2 and column 7, lines 7-11) which avoids parallelism of flow passage and flow- guiding element.

Regarding claim 3 as best understood, the first clutch element carrier (31) encloses at least one of the clutch elements (34, 35) as a housing by an axial projection, and is itself, over at least a part of its axial extent length, enclosed by the flow-guiding element as a housing, such that fluid that has passed via the flow passage (21e) of the clutch piston (21) to the clutch elements impinges, after flowing through said clutch elements via the flow passage (G1) at an angle (θ) which avoids parallelism of flow passage and flow-guiding element.
Regarding claim 4, the first clutch element carrier (31) is fastened to a housing cover (3) of the clutch housing, and the second clutch element carrier (132, see Fig. 5) is equipped with at least one actuation element (62) for exerting load on the torsional vibration damper (60).
Regarding claim 5, the second clutch element carrier (132) is, in a circumferential direction, formed with a multiplicity of circumferential segments, of which at least a first circumferential segment (radially inner segments of the plate 62 in Fig.5 that act on the ends of springs 64) acts as the at least one actuation element for exerting load on the torsional vibration damper, and second circumferential segments (32a best seen in Fig. 4) each act as part of the flow-guiding element.
Regarding claim 6, the multiplicity of circumferential segments are, by separation from one another and by bending in different directions, turned out of the second clutch element carrier (32/132, see Fig. 5 and column 7, lines 21-23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,417,315 shows a clutch arrangement in Figs. 2 and 3 including a housing 8, clutch unit 23, clutch plates 25-29, carriers 22b, 33a, piston 31, damper 24 and flow passages 33c, 22b.
U.S. Patent No. 7,891,473 shows a clutch arrangement including a housing 2, clutch unit 23, clutch plates 4, carriers 5, 6, damper 18 and a flow guide 19 on piston 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655